Citation Nr: 1432476	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-25 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to December 1957 and from July 1959 to September 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In his September 2013 VA Form 9 (substantive appeal), the Veteran requested a Videoconference Board hearing; he failed to appear for such hearing scheduled in May 2014.  

Although the RO implicitly reopened the claim of service connection for PTSD by addressing the issue on the merits in the December 2011 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  The Board has characterized the claim accordingly. 

In December 2011 the Veteran filed a claim of service connection for a dental disability.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for a psychiatric disability, to include PTSD, on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1. An unappealed July 2008 rating decision denied the Veteran service connection for PTSD based essentially on a finding that the Veteran's alleged stressor in service had not been corroborated.
	
2. Evidence received since the July 2008 rating decision includes diagnoses of PTSD related an alleged stressor in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disability, to include PTSD, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An unappealed July 2008 rating decision denied the Veteran service connection for PTSD based essentially on a finding that his alleged stressor event in service had not been corroborated.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The July 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in July 2008 included the Veteran's service treatment records (STRs), his service personnel records, VA treatment records, statements from the Veteran describing his alleged stressors, and a May 2008 formal finding by the RO that there was a lack of information to corroborate the Veteran's alleged stressors in service.  Evidence received since the July 2008 rating decision (not of record at the time of that decision, and therefore new) includes an August 2010 statement from the Veteran describing his alleged stressors, a November 2011 formal finding from the RO that there was a lack of information to corroborate the Veteran's alleged in-service stressors, VA treatment records, and an August 2013 VA mental disorders examination report.  

The VA treatment records include assessments of PTSD secondary to an alleged stressor in service.  A September 2010 VA psychiatry outpatient note shows diagnoses of PTSD due to a  stressor in service and depression.  The VA psychiatrist noted that the Veteran reported seeing planes crash-land on the USS Forrestal while serving on the aircraft carrier.  A November 2010 VA mental health outpatient note shows another physician also assigned the Veteran a diagnosis of PTSD secondary to the same alleged stressor (and also diagnosed a mood disorder).  A July 2013 letter from a VA clinical nurse specialist and a VA psychiatrist indicates the Veteran has diagnoses of PTSD secondary to his alleged stressor in service and depression.   

As the September 2010, November 2010, and July 2013 assessments of PTSD suggest that the Veteran has PTSD secondary to a stressor in service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a psychiatric disability, to include PTSD.

De novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability, to include PTSD, is granted.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim.  On August 2013 VA mental disorders examination, the diagnoses made were anxiety disorder not otherwise specified (NOS), personality disorder NOS, and major depressive disorder (not PTSD).  The examiner noted that PTSD was not diagnosed, in part, because a stressor sufficient to support a PTSD diagnosis had not been verified.  (Prior to the examination, the Veteran identified two stressor events in service -witnessing aircraft crash-land aboard the USS Forrestal and a minor assault.  The examiner found the assault, as described, was insufficient to support a diagnosis of PTSD.)  

In October 2007, January 2008, and August 2010 statements, the Veteran reported witnessing crash landings and their aftermath while aboard the USS Forrestal in 1956.  In May 2008 and November 2011 memorandums, the RO made formal findings that the Veteran had not provided sufficient information (a 2 month time frame) to enable research as to verify the alleged stressors in service.  While the Veteran may not recall the specific month of the crashes (understandable, since the events occurred more than 50 years ago), information available should nonetheless make it possible to verify (with a little more effort) the alleged events.  Notably, the online history of the Forrestal does not note a catastrophic plane crash on the Forrestal in 1956.  However, that does not preclude that a lesser non-catastrophic plane crash occurred that year-such event would be documented in ships logs.  The ship's history informs that the ship spent the first year of commissioned service in intensive training operations off the Virginia capes and in the Caribbean.  If the Veteran recalls the waters the ship was in when his alleged stressor event (the plane crash) occurred, such information could facilitate/limit the scope of any search of ships logs (e.g., from January 24 to March 28 1956 the ship was on a shakedown cruise in the Caribbean; from May 4, to October 29, 1956 the ship was in dry dock-eliminating that period of time from consideration; later that year it prepared (in the Atlantic) for Mediterranean service; and on January 15 1957 the ship began her first deployment in the Mediterranean).  Given how critical verification of a stressor is to substantiation of the Veteran's claim, further development for verification of the alleged stressor in service is required.  

Furthermore, the Board notes that the August 2013 VA examination was inadequate for rating purposes.  Regarding the psychiatric diagnoses other than PTSD, the VA examiner opined that a psychiatric disability clearly and unmistakably preexisted the second period of service and was not aggravated therein.  This opinion does not identify the factual evidence that supports the conclusion that a psychiatric disability clearly and unmistakably preexisted the second period of service.  Under governing law, the Veteran is presumed sound with regard to any disability not noted on service induction examination, and that presumption can only be rebutted by clear and unmistakable evidence.  Consequently, another examination to obtain an adequate opinion is necessary.  

The case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development to verify the Veteran's accounts of witnessing planes crash-land on the deck of the USS Forrestal in the year 1956.  The Veteran should be asked to provide his best recollections of the events (to include, if possible, the waters the ship was in when the events occurred).  His accounts should be reconciled with service personnel records showing the dates of his assignments to the USS Forrestal, and corroboration should be sought in ships logs (if the information the Veteran provides is insufficient to limit the scope of the ship's logs search to a 2 month time frame, the verification should be sought in two separate requests).  The AOJ should then make formal findings of fact for the record assessing the credibility of the Veteran's accounts/whether his alleged stressor events are indeed corroborated.

2. The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of psychiatric treatment the Veteran has received from VA.  

3. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disabilities, and specifically whether he has any acquired psychiatric disability related to his service (to include PTSD related to a corroborated stressor event therein).  The Veteran's record (to include this remand and the AOJ's findings regarding corroboration of alleged stressors) must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify (by medical diagnosis) each psychiatric disability found.  Specifically (if a stressor event of a plane crashing on the deck of the USS Forrestal while the Veteran was on board is verified) does the Veteran have a diagnosis of PTSD in accordance with the DSM-IV based on such stressor event?  If PTSD is diagnosed, the examiner must determine whether it is related to that corroborated in-service stressor.  

(b) If a stressor event is corroborated and PTSD based on such stressor is not diagnosed, indicate what criteria for such diagnosis are found lacking.  

(c) As to any (and each) psychiatric disability other than PTSD diagnosed is at least as likely as not (a 50 % or better probability) that such is related to the Veteran's military service, to include his psychiatric symptoms noted during the second period of service (was incurred or aggravated therein).  [The examiner should note that the Veteran is legally presumed to have been sound on entry to that period of service, and any opinion to the effect that a psychiatric  disability preexisted service must be supported by clear and unmistakable evidence of preexistence (so if the finding is that a psychiatric disability preexisted the second period of service, the examiner must identify the factual evidence in the record that supports that conclusion).]

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


